                Case 1:20-cr-00093-LTS Document 15
                                                14 Filed 04/30/20 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                           United States Attorney
                                                           Southern District of New York
                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                           April 30, 2020

      BY ECF

      The Honorable Taylor A. Swain
      United States District Judge
      Southern District of New York                            MEMO ENDORSED
      500 Pearl Street
      New York, New York 10007

              Re:                                                   XXX (LTS)
                      United States v. Michael Ackerman, 20 Cr. 93 (TAS)

      Dear Judge Swain:

             The Government respectfully submits this letter to seek an adjournment of the arraignment
      and initial conference currently scheduled for 10:30 a.m. on May 7, 2020. The parties are
      discussing a pretrial resolution of this matter.

              As noted in detail in the Government’s prior adjournment request (ECF No. 9), the
      Government also seeks exclusion of time from the speedy trial clock in an abundance of caution,
      though the Government believes that the speedy trial clock has not begun to run in this case,
      because the defendant has yet to appear in this district, and that time is automatically excluded
      from the speedy trial clock to the extent that the defendant is not currently physically capable of
      standing trial. In the alternative, the Government moves with the consent of defense counsel to
      exclude time from the speedy trial clock under 18 U.S.C. § 3161(h)(7)(A) because the ends of
      justice served by such exclusion outweigh the best interest of the public and the defendant in a
      speedy trial. Specifically, the exclusion would allow time for the parties to continue discussing a
      pretrial disposition in this case.
THE APPLICATION IS GRANTED. THE CONFERENCE
IS ADJOURNED TO JUNE 11, 2020, AT 10:00 A.M. THE           Respectfully submitted,
COURT FINDS PURSUANT TO 18 U.S.C. § 3161(h)(7)(A) THAT
THE ENDS OF JUSTICE SERVED BYAN EXCLUSION OF THE           GEOFFREY S. BERMAN
TIME FROM TODAY’S DATE THROUGH JUNE 11, 2020,              United States Attorney for the
OUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND              Southern District of New York
THE DEFENDANT IN A SPEEDY TRIAL FOR THE REASONS
STATED ABOVE. DE# 14 RESOLVED.
SO ORDERED.
                                                       By: ___/s/______________________
DATED:APRIL 30, 2020                                       Jessica Greenwood
/S/ Laura Taylor Swain, USDJ                               Assistant United States Attorney
                                                           (212) 637-1090
      cc: All Counsel (by ECF)
